Exhibit 10.14


CONFIRMATION, REAFFIRMATION AND AMENDMENT OF
SUBORDINATION AGREEMENT


Dated: As of November 25, 2008


Reference is made to (i) that certain Note Purchase and Private Shelf Agreement,
dated as of February 11, 2005 (the “Original Note Purchase Agreement”), by and
between Kinro, Inc., an Ohio corporation (“Kinro”), Lippert Components, Inc., a
Delaware corporation (“Lippert Components”, and together with Kinro,
collectively, the “Co-Issuers”), Drew Industries Incorporated, a Delaware
corporation, Prudential Investment Management, Inc. (“Prudential”) and each of
the holders of the 2005 Notes (as defined below) (Prudential and the holders of
the 2005 Notes, collectively, the “Noteholders”) pursuant to which the
Co-Issuers authorized the issue of their senior promissory notes in the
aggregate principal amount of up to $60,000,000 and (ii) that certain Amended
and Restated Note Purchase and Private Shelf Agreement, dated as of June 13,
2006 (the “Existing Note Purchase Agreement”), by and between the Co-Issuers,
the Parent, the Noteholders and each of the holders of the 2006 Notes (as
defined therein) pursuant to which the Original Note Purchase Agreement was
amended and restated and the Co-Issuers authorized the issuance of their senior
promissory notes in the aggregate principal amount of $60,000,000 (of which up
to $40,000,000 could be floating rate senior promissory notes). The Existing
Note Purchase Agreement and the 2005 Notes (as defined in the Amended Agreement)
are being amended and restated (as so amended and restated, the 2005 Notes shall
be referred to herein as the “Amended Notes”) pursuant to the terms of the
Second Amended and Restated Note Purchase and Private Shelf Agreement, of even
date herewith (the “Amended Agreement”). Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Amended Agreement.
 
Each of the undersigned (each a “Credit Party” and collectively the “Credit
Parties”) is a party to the Subordination Agreement entered into in connection
with the execution and delivery of the Original Note Purchase Agreement and the
issuance and sale of the 2005 Notes. Each of the Credit Parties hereby agrees,
acknowledges and affirms that (i) its obligations and liabilities under the
Subordination Agreement continue to be in full force and effect, (ii) such
obligations and liabilities extend to the obligations and liabilities of the
Obligors under the Amended Agreement, the Amended Notes and any and all Shelf
Notes issued pursuant to the Amended Agreement, and (iii) it has no defense,
offset, counterclaim, right of recoupment or independent claim against the
Noteholders with respect to the Subordination Agreement, the Existing Note
Purchase Agreement, Existing Notes or otherwise.
 
The Parent and the Existing Noteholders agree that (i) the reference to
$60,000,000 in the second paragraph of the Subordination Agreement is deleted
and replaced with $125,000,000, (ii) the parenthetical in the second line of the
second paragraph of the Subordination Agreement is deleted and replaced with
“(as amended, restated, supplemented, or modified from time to time, the “Note
Purchase Agreement”)”, (iii) the reference to “Lippert Components Holding, Inc.”
in Schedule I to the Subordination Agreement is deleted and replaced with
“Lippert Holding, Inc.”, and (iv) Exhibit 18(b) to the Subordination Agreement
is deleted and replaced with Exhibit 18(b) attached hereto.


--------------------------------------------------------------------------------


 
Each of the undersigned also represents and warrants to the Noteholders that all
of the representations and warranties made by the undersigned in the
Subordination Agreement are true and correct on the date hereof as if made on
and as of the date hereof, except to the extent that any of such representations
and warranties relate by their terms to a prior date (which remain true and
correct as of such prior date).
 
[Remainder of page intentionally left blank. Next page is signature page.]


--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Confirmation and
Reaffirmation of Subordination Agreement to be executed on its behalf, as of the
date first above written, by one of its duly authorized officers.


DREW INDUSTRIES INCORPORATED
 
By:
 
Name: Fredric M. Zinn
Title: President
 
KINRO, INC.
LIPPERT COMPONENTS, INC.
COIL CLIP, INC.
KINRO MANUFACTURING, INC.
LD REALTY, INC.
LIPPERT COMPONENTS MANUFACTURING, INC.
LIPPERT TIRE & AXLE, INC.
LTM MANUFACTURING, L.L.C.
ZIEMAN MANUFACTURING COMPANY
 
By:
 
Name: Fredric M. Zinn
Title: Vice President
   
KINRO HOLDING, INC.
LIPPERT HOLDING, INC.
LIPPERT TIRE & AXLE HOLDING, INC.
 
By:
 
Name: Fredric M. Zinn
Title: Chief Financial Officer


--------------------------------------------------------------------------------




BBD REALTY TEXAS LIMITED PARTNERSHIP
KINRO TENNESSEE LIMITED PARTNERSHIP
KINRO TEXAS LIMITED PARTNERSHIP
By:
Kinro Manufacturing, Inc.,
 
general partner of each of the above
   
By:
 
Name: Fredric M. Zinn
Title: Vice President
   
LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP
LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP
By:
Lippert Components Manufacturing, Inc.,
 
general partner of each of the above
   
By:
 
Name: Fredric M. Zinn
Title: Vice President


--------------------------------------------------------------------------------


 